UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------                       X
                                                                :
                                                                :
                                                                :
In re: Letter Rogatory Request for        International         :      19-mc-113(DAB)
Judicial Assistance from the Child        and Adolescent        :
Second Court of the First Judicial        Circuit of            :          ORDER
Panama, in the Matter of Katherine        Elena                 :
Villaverde Ale                                                  :
                                                                :
                                                                :
                                                                :
-----------------------------------------                       X

DEBORAH A. BATTS, United States District Judge.


     The Court is in receipt of the Government’s Letter of November

12, 2019, (ECF No. 31), and Defendant’s Letter dated November 13,

2019 (ECF No. 32) updating the Court on the status of Mr. Al-Nasser’s

request for accreditation. The Parties dispute whether the State

Department formally certified H.E. Al-Nasser’s diplomatic status.

     Accordingly,      this   matter   SHALL     BE    held   in    abeyance   until

Defendant   provides    proof,   by    Letter,    of   his    recently   certified

diplomatic status. The Government shall brief the Court, why this

Court should not dismiss this matter for lack of subject matter

jurisdiction within 30 days thereafter. The Respondent shall respond

within 30 days thereafter.



SO ORDERED.

DATED:      December 6, 2019
            New York, New York
